PER CURIAM.
Appellant Kantor, Palmetto & Associates, P.L. was appointed by the trial court to serve as the receiver in this commercial foreclosure case. Kantor challenges the trial court’s order that determined the amount of receivership fees to which Kan-tor is entitled.
Finding no abuse of discretion, we affirm that portion of the trial court’s order setting Kantor’s receivership fees. Because it appears from the record, however, that the trial court did not adjudicate Kan-tor’s claim seeking approximately $15,819.56 in attorney’s fees, we remand the case to the trial court specifically to adjudicate Kantor’s claim for recoupment of its attorney’s fees.
Affirmed in part, remanded in part.